FILED
                            NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



 FRANCINE E. BAILEY; et al.,                     No. 08-35677

              Plaintiffs - Appellants,           D.C. No. 2:07-cv-00031-RFC-
                                                 CSO
   v.

 DON KELLY,                                      MEMORANDUM *

              Defendant - Appellee

 and

 SOUTHWEST MONTANA DRUG TASK
 FORCE, an Agency of the State of
 Montana; et al.,

              Defendants.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

EN/Research
                          Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Francine E. Bailey and others appeal from the district court’s order

dismissing as time-barred their 42 U.S.C. § 1983 against Montana Department of

Corrections employee Don Kelly. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal based on the statute of limitations,

Papa v. United States, 281 F.3d 1004, 1008-09 (9th Cir. 2002), and we affirm.

       The district court properly determined that, because appellants voluntarily

discontinued their state court case, they were not allowed an additional year to file

a complaint on the same subject matter. See Mont. Code Ann. § 27-2-204 (2007)

(extending statute of limitations period for timely state court claims “terminated in

any other manner than by voluntary discontinuance.”).

       Appellants remaining contentions are unpersuasive.

       All pending motions are denied.

       AFFIRMED.




          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research                                2                                   08-35677